DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-2 and 4-20 is/are pending.  Claim(s) 18-20 is/are withdrawn.  Claim(s) 3 is/are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive.
Applicant argues the graft material is not coupled to the implantable medical device.  To couple is to combine two things to produce a particular effect and to join to work together, <https://www.collinsdictionary.com/dictionary/english/couple>.  Therefore, as shown in Chobotov the graft material and the implantable medical device are coupled together.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 9-12, 15, and 17 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Chobotov, et al (Chobotov) (US 2002/0151953 A1).
Regarding Claim 1, Chobotov teaches an apparatus (e.g. [0166], stent-graft #401 and delivery system #400) comprising:
an implantable medical device (#401) including a graft portion and a stent portion attached to the graft portion (e.g. [0166]);
a constraining line conduit (e.g. Figures 23-25, #423, [0166]) including a graft material (e.g. polymeric materials in [0166] are graft materials) arranged around a circumference of and coupled to the implantable medical device (e.g. Figures 24-25; to couple is to combine two things to produce a particular effect and to join to work together, <https://www.collinsdictionary.com/dictionary/english/couple>, therefore, as shown the graft material and the implantable medical device are coupled together) forming a lumen (e.g. Figures 23-25; the lumen is the opening in which the stent-graft and other delivery system components are placed) formed by a first boundary that includes the graft portion and the stent portion of the implantable medical device (e.g. Figure 23; the boundary extends the axial length of #401) and a secondary boundary that includes the graft material (e.g. Figure 23; the boundary extends the axial length of #423); and 
a constraining line (e.g. Figures 23, 26; loops #472) arranged through a pathway formed by the lumen of the constraining line conduit (e.g. Figure 23; the pathway being the luminal space between #s 401 and 423) without being interwoven with the stent portion (e.g. [0178]) and configured to constrain at least a portion of the implantable medical device in response to tensioning of the constraining line (e.g. [0178]). 

Regarding Claim 2, the pathway is external of the stent portion (e.g. Figure 23).
Regarding Claim 4, the first boundary is formed by an exterior surface of the graft portion of the implantable medical device (e.g. Figure 23, radially exterior surface) and the secondary boundary is formed by the graft material attached to the exterior surface of the graft portion of the implantable medical device (e.g. Figure 23; as broadly claimed the surface need not be radially exterior, but rather an “exterior surface”; therefore the external surface is considered the radially interior surface of the graft material, which is exterior to the material within the thickness of the graft material). 
Regarding Claim 5, the first boundary comprises the graft portion covering the stent portion (e.g. Figure 19). 
Regarding Claim 6, the constraining line conduit comprises a hollow fiber (e.g. Figures 23-25; the conduit is a tubular body and therefore considered a hollow fiber) and the constraining line is arranged within and through the fiber (e.g. Figure 23; the constraining line is within the fiber’s lumen). 
Regarding Claim 9, the constraining line comprises a loop surrounding a proximal end of the implantable medical device (e.g. Figure 23). 

Regarding Claim 10, Chobotov teaches an apparatus (discussed supra for claim 1) comprising: 
an implantable medical device including a graft portion and a stent portion attached to the graft portion (discussed supra for claim 1); 
a hollow fiber (discussed supra for claim 6) including an outer circumferential surface at least partially attached to an exterior surface of the implantable medical device (e.g. annotated Figure 23 below; the connection is between the intervening structures including that with the arrows in the annotated Figure) and an inner circumferential surface forming a lumen spaced between the implantable medical device formed by an inner circumferential surface of the hollow fiber (e.g. Figure 23 and discussed supra);
a graft material arranged around a circumference of and coupled to a portion of the implantable medical device forming a lumen for the hollow fiber (discussed supra for claim 1 and here for the hollow fiber); and
a constraining line arranged through a pathway formed by the lumen of the hollow fiber without being interwoven with the stent portion (discussed supra for claims 1-2), the constraining line being configured to constrain at least a portion of the implantable medical device in response to tensioning of the constraining line (discussed supra for claim 8). 


    PNG
    media_image1.png
    449
    654
    media_image1.png
    Greyscale

Annotated Figure 23, Chobotov

Regarding Claim 11, the implantable medical device comprises a graft portion (discussed supra for claim 1) having an interior surface and an exterior surface and a stent portion attached to the exterior surface of the graft (e.g. Figure 19, and the ends of the device).
Regarding Claim 12, the fiber has a discontinuity or gap (lumen discussed supra) to allow for constraining line to be arranged therein (discussed supra). 
Regarding Claim 15, the limitations of claim 15 are discussed supra for claim 9. 
Regarding Claim 17, there is a sleeve (e.g. annotated Figure 23 above, feature having arrows pointed toward it) configured to constrain the implantable medical device in a collapsed configuration (e.g. Figure 23). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7-8, 13-14, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chobotov, et al (Chobotov) (US 2002/0151953 A1) as discussed supra and in view of Martin, et al (Martin) (US 6,520,986).
Regarding Claim 7, the implantable medical device comprises a deployed configuration and a constrained configuration (e.g. Chobotov, Figures 45-46).
Chobotov discloses the invention substantially as claimed but fails to teach a constrained diameter of the implantable medical device in the constrained configuration is approximately between 5% and 20% of a deployed diameter of the implantable medical device in the deployed configuration. 
Martin teaches a constrained stent graft having a constrained diameter of the implantable medical device in the constrained configuration is approximately between 5% and 20% of a deployed diameter of the implantable medical device in the deployed configuration (e.g. column 10, lines 16-42; a 5:1 ratio is a constrained diameter of 20% of the expanded diameter).
Martin and Chobotov are concerned with the same field of endeavor, namely constrained stent-grafts. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chobotov such that a constrained diameter of the implantable medical device in the constrained configuration is approximately between 5% and 20% of a deployed diameter of the implantable medical device in the deployed configuration as taught by Martin in order to provide known compression amounts for percutaneous delivery of stent-grafts (e.g. Martin, column 10, lines 16-42).  

Claim 8, the constraining line is configured to adjust the implantable medical device to the constrained configuration in response to tensioning of the constraining line (e.g. [0166], [0171]) and to the deployed configuration in response to release of the constraining line (e.g. [0177]).

Regarding Claim 13, Chobotov discloses the invention substantially as claimed but fails to teach a circumference of the implantable medical device is between 25 mm and 50 mm and the gap is between 0.5 mm and 3 mm.
Martin teaches a circumference of the implantable medical device is between 25 mm and 50 mm (e.g. column 10, lines 16-42, sized for the aorta). 
Martin and Chobotov are concerned with the same field of endeavor, namely constrained stent-grafts for use in an aorta. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chobotov such that a circumference of the implantable medical device is between 25 mm and 50 mm as taught by Martin in order to provide a device sized for the aorta (e.g. Martin, column 10, lines 16-42; Chobotov, abstract, placed in the aorta). 

The combination of Chobotov and Martin discloses the invention substantially as claimed but fails to teach the gap is between 0.5 mm and 3 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chobotov and Martin such that the gap is between 0.5 mm and 3 mm as such a modification would have 

Regarding Claim 14, the limitations of claim 14 are discussed supra for claim 7. 
Regarding Claim 16, the limitations of claim 16 are discussed supra for claim 8.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        2/10/2021